DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims pending: 1, 6-9, 12, 21-25 and 28-33.  They comprise of 2 groups:
1) Method1: 1, 6-9, 12, and 29-33, and 
	2) System1: 21-25, and 28.
All appear to have similar scope and will be rejected together.
As of August 12, 2022, independent claim 1 is as followed:
1. (Currently Amended) A method for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center, the method comprising: 
[1] accessing, by a survey decision engine, a plurality of transcriptions of interaction content of customer interactions, the customer interactions via a plurality of communication channels, wherein each transcription of interaction content is stored electronically with metadata and wherein each transcription interaction content and the metadata correspond to an interaction between a customer and a customer service agent at the customer service center via an interaction channel from among the plurality of communication channels;
for each transcription of the plurality of transcriptions:
[2] analyzing, by the survey decision engine, substantive content of each transcription, and other customer interactions associated with the customer, using an ontology and text analytics to identify a plurality of topics of the interaction and specific issues corresponding to the topic, wherein the other customer interactions comprise a purchase history associated with the customer and the text analytics include one or more key words spotting, phonetic indexing, and phonetic searching;
[3] based on the plurality of topics of the interaction and the specific issues corresponding to the topic identified for the transcription, determining, by survey decision engine, whether to use a standard survey or a customized survey for the customer associated with the transcription; and 
[4] in response to determining that a customized survey should be used for the customer:
[5] for each identified topic of the plurality of topics, retrieving, by the survey decision engine, pre-defined question structures from a database based on the identified topic;
[6] determining, by the survey decision engine, a customer identification number associated with the customer associated with the transcription;
[7] retrieving, by the survey decision engine, information associated with the customer based on the customer identification number;
[8] automatedly modifying, by the survey decision engine without user input, the pre-defined question structures to include the identified specific issues to form questions for a customized survey specific to the customer to create first modified pre-defined question structures in response to the retrieving;
[9] determining, by the survey decision engine, a reward membership status associated with the customer;
[10] automatedly modifying, by the survey decision engine without user input, the first modified pre-defined question structure based on the reward membership status to create second modified pre-defined question structures in response to determining the reward membership status;
[11] automatedly creating, by the survey decision engine, the customized survey comprising the questions specific to the customer from the modified pre-defined question structures; 
[12] analyzing, by the survey decision engine, the substantive content of the transcription using the pre-defined speech analytics to determine a delivery channel for the customized survey;
[13] automatedly delivering, by the survey decision engine, the customized survey through the determined delivery channel, wherein the delivery channel is paper mail; 
[14] receiving, by the survey decision engine, a survey response with survey results via one of a plurality of delivery platforms;
[15] automatedly analyzing, by the survey decision engine, the survey results and identifying a trending issue based on survey results from a plurality of customers; and 
[16] automatedly creating, by the survey decision engine, additional survey questions regarding the identified trending issue and storing the additional questions with the modified predefined question structures for creating subsequent surveys related to the identified trending issue.
Note: for referential purpose, numerals [1]-[16] are added to the beginning of each element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
Independent claims 1 (serve as representative for the other independent claim) is directed to a system for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center comprising:
[8] automatedly modifying, by the survey decision engine without user input, the pre-defined question structures to include the identified specific issues to form questions for a customized survey specific to the customer to create first modified pre-defined question structures in response to the retrieving;
[9] determining, by the survey decision engine, a reward membership status associated with the customer;
[10] automatedly modifying, by the survey decision engine without user input, the first modified pre-defined question structure based on the reward membership status to create second modified pre-defined question structures in response to determining the reward membership status;
[11] automatedly creating, by the survey decision engine, the customized survey comprising the questions specific to the customer from the modified pre-defined question structures; 
[12] analyzing, by the survey decision engine, the substantive content of the transcription using the pre-defined speech analytics to determine a delivery channel for the customized survey;
[13] automatedly delivering, by the survey decision engine, the customized survey through the determined delivery channel, wherein the delivery channel is paper mail; 
meet the “significantly more” and “additional element” test due to use of additional elements of (1) Survey Decision Engine (Fig. 1, 114), and Speech Analytics (Fig. 1, 108), to generate a customized survey comprising the questions specific to the customer from the modified pre-defined question structures and delivering automatically the customized survey through the delivery channel of paper mail.
	2) 112, 2nd issue: withdrawn due to amendment.    
3) 103 Rejection: Withdrawn due to amendment and arguments.
Independent claims 1 (serve as representative for the other independent claim) is directed to a system for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center comprising steps as shown in independent claims 1, or 21, is neither anticipated by, nor obvious in view of, 

Names					Publications:
(1) KESEL				US 6,026,387, and
(2) LUNDBERT et al.			US 2013/0.268.260, and 
(3) RAMCHANDANI et al.		US 2004/0.093.265, and  
(4) ALEXANDER et al.		US 2002/0.069.207, and
(5) HERRMANN et al.			US 2011/0.014.972, and 
(6) PEARCE et al.			US 2013/0.077.768,
since claimed invention, which teaches:
[8] automatedly modifying, by the survey decision engine without user input, the pre-defined question structures to include the identified specific issues to form questions for a customized survey specific to the customer to create first modified pre-defined question structures in response to the retrieving;
[9] determining, by the survey decision engine, a reward membership status associated with the customer;
[10] automatedly modifying, by the survey decision engine without user input, the first modified pre-defined question structure based on the reward membership status to create second modified pre-defined question structures in response to determining the reward membership status;
[11] automatedly creating, by the survey decision engine, the customized survey comprising the questions specific to the customer from the modified pre-defined question structures; 
which references neither disclose nor suggest.
The nearest Foreign Patent is WO-0060516-A2 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, PTO-892, of 10/6/2021.  
The nearest non-patent literature (NPL) is (1) Article “Data Mining for customer service support,” 2000, by S.C. Hui, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, PTO-892, of 10/6/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689